Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION



Information Disclosure Statement
           The information disclosure statements (IDS) submitted on 3/31/2022 has been considered by the Examiner and made of record in the application file.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



           Claims 1, 12, 17 and 26 are rejected under 35 U.S.C. 102 (a) 2 as being anticipated by Liu et al. (U.S. PG-Publication # 2021/0127389).



          Consider claims 1, 12, 17 and 26, Liu et al. clearly disclose a method of wireless communication, the method comprising:
         receiving, via a backhaul communication and at a first base station from a second base station that is a neighboring base station of the first base station, a scheduling message (fig. 1 (103/103/105), par. 3 ( A wireless relay node (RN) is connected to a core network through a wireless backhaul link), par. 437 (The first node sends, on the fixed backhaul resource, information about a receive beam for a third scheduled dynamic backhaul resource to the second node)); and
         transmitting, from the first base station to a user equipment (UE), the scheduling
message (par. 64 (PDCCH candidates for scheduling different dynamic backhaul resources have different control channel element (CCE) indexes)), wherein the scheduling message includes one or more elements for one or more upcoming slots scheduled for use by the second base station, the one or more elements indicating one or more beams of the second base station that are scheduled for use in upcoming transmissions and including transmission configuration indication (TCI) states used by the second base station (par. 439(the first indication information may carry a TCI to indicate receive beams for at least some of the scheduled dynamic backhaul resources. If the first indication information indicates that the data areas in the slots 2, 5, and 8 are all to-be-scheduled backhaul resources, a 9-bit TCI field may be added to the first indication information to indicate information about receive beams for the slots 2, 5, and 8, or a 6-bit TCI field may be added to the first indication information to indicate information about receive beams for the slots 5 and 8)).







Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
           The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
           1. Determining the scope and contents of the prior art.
           2. Ascertaining the differences between the prior art and the claims at issue.
           3. Resolving the level of ordinary skill in the pertinent art.
           4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


         Claims 2 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. PG-Publication # 2021/0127389), in view of Jeon et al. (U.S. PG-Publication # 2020/0351801).

          Consider claim 2, and as applied to claim 1 above,
                          claim 18, and as applied to claim 17 above, 
Liu et al. clearly disclose the method as described.
          However, Liu et al. do not specifically disclose synchronization signal block (SSB). 
          In the same field of endeavor, Jeon et al. clearly show:
          wherein transmitting the scheduling message to the UE comprises broadcasting the scheduling message in one or more synchronization signal block (SSB) beams to one or more UEs, the one or more UEs including the UE (par. 438 (the base station may transmit the PDCCH (e.g., GC-PDCCH) to schedule resources after one or more SSBs (e.g., in an RMSI and/or in a DCI))).                    
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method of wireless communication, as taught by Liu, and show synchronization signal block (SSB), as taught by Jeon, so that resources can be scheduled.



         Claims 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. PG-Publication # 2021/0127389), in view of Jeon et al. (U.S. PG-Publication # 2020/0351801), and in view of Wu et al. (U.S. PG-Publication # 2021/0385864).


          Consider claim 3, and as applied to claim 2 above,
                          claim 19, and as applied to claim 18 above, 
Liu et al. clearly disclose the method as described.
          However, Liu et al. do not specifically disclose the GC-PDCCH includes control information indicating the one or more upcoming slots that are reserved for use by the second base station.
          In the same field of endeavor, Wu et al. clearly show:
          wherein the GC-PDCCH includes control information indicating the one or more upcoming slots that are reserved for use by the second base station (par. 45 (In the NR system, slot format indication (SFI) information can be transmitted through Group-common Physical Downlink Control Channel (GC-PDCCH), and a corresponding Downlink Control 
Information (DCI) format is DCI format 2-0)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method of wireless communication, as taught by Liu, and show the GC-PDCCH includes control information indicating the one or more upcoming slots that are reserved for use by the second base station, as taught by Wu, so that the terminal device may read an SFI-index, and determine the slot format.





          Claims 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. PG-Publication # 2021/0127389), in view of Tietz et al. (U.S. PG-Publication # 2015/0195757).

          Consider claim 4, and as applied to claim 1 above, 
                          claim 20, and as applied to claim 18 above,
Liu et al. clearly disclose the device as described.
          However, Liu et al. do not specifically disclose one or more elements are defined at a radio resource control (RRC) level for multiple neighboring cells corresponding to multiple physical cell identities. 
          In the same field of endeavor, Tietz et al. clearly show:                   
         wherein the one or more elements are defined at a radio resource control (RRC) level for multiple neighboring cells corresponding to multiple physical cell identities (PCIs) (par. 296 (the at least one RRC protocol message may comprise at least one information element comprising 
an identification (e.g. physical cell identifier `PCI`)
of at least one cell of a base station)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method of wireless communication, as taught by Liu, and show one or more elements are defined at a radio resource control (RRC) level for multiple neighboring cells corresponding to multiple physical cell identities, as taught by Tietz, so that so that the mobile relay node will know which cell of a base station to hand over to.




         Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. PG-Publication # 2021/0127389), in view of Agrawal et al. (U.S. PG-Publication # 2010/0039948).

          Consider claim 5, and as applied to claim 1 above, Liu et al. clearly disclose the method as described.
          However, Liu et al. do not specifically disclose reducing a rank for scheduling transmissions. 
          In the same field of endeavor, Agrawal et al. clearly show: 
          wherein at least one beam of the one or more beams corresponds to a high level of interference at the UE, and further comprising reducing a rank for scheduling transmissions to or from the UE during at least one slot that corresponds to the at least one beam (par. 10 (the base station may determine resources with a low target interference level at a neighbor base station and may avoid scheduling a UE for uplink transmission on the resources in order to reduce interference to the neighbor base station)).                  
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method of wireless communication, as taught by Liu, and show reducing a rank for scheduling transmissions, as taught by Agrawal, so that interference can be minimized.




         Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. PG-Publication # 2021/0127389), in view of Lei et al. (U.S. PG-Publication # 2018/0167848).


          Consider claim 6, and as applied to claim 1 above, Liu et al. clearly disclose the method as described.
          However, Liu et al. do not specifically disclose reducing a modulation and coding scheme. 
          In the same field of endeavor, Lei et al. clearly show:
          wherein at least one beam of the one or more beams corresponds to a high level of interference at the UE, and further comprising reducing a modulation and coding scheme corresponding to transmissions to or from the UE during at least one slot that corresponds to the at least one beam (par. 158 (If the interference level is too high, the receiver can then back-off. Backing off at a receiver includes reducing MCS of the data transmitted to the receiver or declining the reception grant altogether)).                  
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method of wireless communication, as taught by Liu, and show reducing a modulation and coding scheme, as taught by Lei, so that interference can be minimized..




         Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. PG-Publication # 2021/0127389), in view of Hunukumbure et al. (U.S. PG-Publication # 2014/0098793).


          Consider claim 7, and as applied to claim 1 above, Liu et al. clearly disclose the method as described.
          However, Liu et al. do not specifically disclose selecting a different precoder. 
          In the same field of endeavor, Hunukumbure et al. clearly show:
          wherein at least one beam of the one or more beams corresponds to a high level of interference at the UE, and further comprising selecting a different precoder for scheduling transmissions to or from the UE during at least one slot that corresponds to the at least one beam (par. 172 (means for selecting precoders and users jointly in two cells such that interference is reduced further than would be possible by the application of existing techniques alone)).                    
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method of wireless communication, as taught by Liu, and show selecting a different precoder, as taught by Hunukumbure, so that interference can be minimized.



         Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. PG-Publication # 2021/0127389), in view of Haapoja et al. (U.S. PG-Publication # 2008/0003950).


          Consider claim 8, and as applied to claim 1 above, Liu et al. clearly disclose the method as described.
          However, Liu et al. do not specifically disclose allocating a larger frequency domain. 
          In the same field of endeavor, Haapoja et al. clearly show: 
          wherein at least one beam of the one or more beams corresponds to a high level of interference at the UE, and further comprising allocating a larger frequency domain for transmissions to or from the UE during at least one slot that corresponds to the at least one beam (par. 62 (When the interference level is high, a switching frequency that is larger as compared to that of a situation when the interference level is low may be used)).                  
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method of wireless communication, as taught by Liu, and show allocating a larger frequency domain, as taught by Haapoja, so that interference can be minimized.




         Claims 9, 14 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. PG-Publication # 2021/0127389), in view of Goel et al. (U.S. PG-Publication # 2019/0190635).


          Consider claims 9, and as applied to claim 1 above, Liu et al. clearly disclose the method as described.
          However, Liu et al. do not specifically disclose enabling slot aggregation.
          In the same field of endeavor, Goel et al. clearly show:
          wherein at least one beam of the one or more beams corresponds to a high level of interference at the UE, and further comprising enabling slot aggregation for transmissions to or from the UE during at least one slot that corresponds to the at least one beam (par. 73 (some wireless communications systems may implement slot aggregation in which multiple slots or mini-slots are aggregated together and used for communication between a UE 115 and a base station 105), par. 180 (The UE may operate in a dominant interference scenario in which the UE may observe high interference from one or more interfering base stations)).                   
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method of wireless communication, as taught by Liu, and show enabling slot aggregation, as taught by Goel, so that interference can be minimized.




          Consider claim 14, and as applied to claim 12 above, 
                          claim 28, and as applied to claim 26 above,
Liu et al. clearly disclose the method as described.
          However, Liu et al. do not specifically disclose TCI states.
          In the same field of endeavor, Goel et al. clearly show:
          wherein the scheduling message corresponds to multiple slots, and wherein the multiple slots are upcoming compared to a current slot at the first base station. (par.73 (some wireless communications systems may implement slot aggregation in which multiple slots or mini-slots are aggregated together and used for communication between a UE 115 and a base station 105).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method of wireless communication, as taught by Liu, and show TCI states, as taught by Goel, so that data transmission can span over multiple slots.



         Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. PG-Publication # 2021/0127389), in view of Wang et al. (U.S. PG-Publication # 2019/0215097), hereinafter “Wang2”.


          Consider claim 10, and as applied to claim 1 above, Liu et al. clearly disclose the method as described.
          However, Liu et al. do not specifically disclose refraining from adjusting a modulation and coding scheme. 
          In the same field of endeavor, Wang2 et al. clearly show:
          identifying at least one beam of the one or more beams corresponding to a high level of interference at the UE (par. 49 (The CQI adjustment amount calculated by using the AMC mechanism mainly depends on channel quality in this proportion of high-interference subframes)); 
          receiving a negative acknowledgement (NACK) during a slot corresponding to the at least one beam (par. 49 (when the base station receives a NACK sent by a terminal, a CQI adjustment amount is approximately 10 times a CQI adjustment amount when an ACK is received)); and 
          refraining from adjusting a modulation and coding scheme (MCS) based on the NACK (par. 49 (The CQI adjustment amount calculated by using the AMC mechanism mainly depends on channel quality in this proportion of high-interference subframes….The CQI adjustment amount calculated by using the AMC mechanism mainly depends on channel quality in this proportion of high-interference subframes, and an MCS that is finally selected by the base station also mainly depends on the channel quality in this proportion of high-interference subframes)).                    
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method of wireless communication, as taught by Liu, and show refraining from adjusting a modulation and coding scheme, as taught by Wang2, so that interference can be minimized.



        Consider claim 11, and as applied to claim 1 above, it is being rejected for the same reason as set forth in claim 10, except
         reducing an adjustment amount based on the NACK; and reducing a modulation and coding scheme based on the reduced adjustment amount. 
          In the same field of endeavor, Wang2 et al. clearly show:
          reducing an adjustment amount based on the NACK (par. 49 (when the base station receives a NACK sent by a terminal, a CQI adjustment amount is approximately 10 times a CQI adjustment amount when an ACK is received)); and reducing a modulation and coding scheme based on the reduced adjustment amount (par. 49 (The CQI adjustment amount calculated by using the AMC mechanism mainly depends on channel quality in this proportion of high-interference subframes…….The CQI adjustment amount calculated by using the AMC mechanism mainly depends on channel quality in this proportion of high-interference subframes, and an MCS that is finally selected by the base station also mainly depends on the channel quality in this proportion of high-interference subframes))).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method of wireless communication, as taught by Liu, and show reducing a modulation and coding scheme, as taught by Wang2, so that interference can be minimized. 



         Claims 13 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. PG-Publication # 2021/0127389), in view of Wang et al. (U.S. PG-Publication # 2021/0105783).


          Consider claim 13, and as applied to claim 12 above,
                          claim 27, and as applied to claim 26 above, 
Liu et al. clearly disclose the method as described.
          However, Liu et al. do not specifically disclose transmission configuration indication (TCI) states. 
          In the same field of endeavor, Wang et al. clearly show: 
          wherein the one or more beams are indicated the TCI states corresponding to the one or more beams (par. 22 (the parameter value may be determined by using Method 3 if the parameter type is one piece of information of or a combination of a plurality of pieces of information of a TCI state configuration)).                   
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method of wireless communication, as taught by Liu, and show transmission configuration indication (TCI) states, as taught by Wang, so that QCL information can be obtained (par. 249).



         Claims15 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. PG-Publication # 2021/0127389), in view of Wang et al. (U.S. Patent #6529301), hereinafter “Wang3”, and in view of Ghanadan et al. (U.S. PG-Publication # 2010/0124205).


          Consider claim 15, and as applied to claim 12 above,
                          claim 29, and as applied to claim 26 above, 
Liu et al. clearly disclose the method as described.
          However, Liu et al. do not specifically disclose a blank TCI. 
          In the same field of endeavor, Wang3 et al. clearly show:
          wherein the scheduling message includes a blank transmission configuration indication (TCI) state (col. 9, lines 19-23 (this fact can be signalled by leaving blank the corresponding entry in the NHSN and TCI fields 630, 640, respectively)) corresponding to an unscheduled slot.                    
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method of wireless communication, as taught by Liu, and show a blank TCI, as taught by Wang3, so that it would be known if no suitable next hop switching node is found.
          However, Liu and Wang3 do not specifically disclose unscheduled slot. 
          In the same field of endeavor, Ghanadan et al. clearly show:
          an unscheduled slot (par. 20 (distributes updated scheduling messages continuously among the nodes of a mobile network…Relatively small sized slot schedule maps (referred to herein as Bit Illustrated Maps or BIMS) are communicated among the nodes during unscheduled time slots)). 
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method of wireless communication, as taught by Liu, show a blank TCI, as taught by Wang3, and show a unscheduled slot, as taught by Ghanadan, so that conflicting transmission schedules can be avoided.






         Claims 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. PG-Publication # 2021/0127389), in view of Cirik et al. (U.S. PG-Publication # 2021/0050666).



         Consider claim 16, and as applied to claim 12 above, 
                         claim 21, and as applied to claim 17 above,
                         claim 30, and as applied to claim 26 above,
Liu et al. clearly disclose the method as described.
          However, Liu et al. do not specifically disclose a unicast message.
          In the same field of endeavor, Cirik et al. clearly show: 
          wherein initiating transmission of the scheduling message to the UE comprises initiating transmission of the scheduling message as a unicast message to the UE, a downlink control information (DCI) message to the UE, or both (par. 192 (A DCI having CRC parity bits scrambled with a cell RNTI (C-RNTI) may indicate a dynamically scheduled unicast transmission and/or a triggering of PDCCH-ordered random access)). 
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method of wireless communication, as taught by Liu, and show a unicast message, as taught by Cirik, so that transmission errors can be detected.




         Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. PG-Publication # 2021/0127389), in view of Mostafa et al. (U.S. PG-Publication # 2021/0263744), and in view of Davis et al. (U.S. PG-Publication # 2013/0258868).



          Consider claim 23, and as applied to claim 17 above, Stirling-Gallacher et al. clearly disclose the method as described.
          However, Liu et al. do not specifically disclose high interference. 
          In the same field of endeavor, Mostafa et al. clearly show: 
          wherein the one or more operations include: 
          identifying at least one beam of the one or more beams corresponding to a high level of interference at the UE (par. 128 (When low C/I ratios are detected in the synchronized signal r.sub.sync(k) a signal separation may be advantageously performed. A low C/I ratio implies a high interference level); 
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method of wireless communication, as taught by Liu, and show high interference, as taught by Mostafa, so that interference can be minimized.
          However, Liu and Mostafa do not specifically disclose enabling a different antenna panel. 
          In the same field of endeavor, Davis et al. clearly show: 
          enabling a different antenna panel during a slot corresponding to the at least one beam (par. 32 (by simultaneously transmitting data on multiple carriers via antennas with different configurations, the high interference levels at the boundaries of two base stations can be reduced)).                   
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method of wireless communication, as taught by Liu, show high interference, as taught by Mostafa, and show enabling a different antenna panel, as taught by Davis, so that interference can be minimized.




         Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. PG-Publication # 2021/0127389), in view of Mostafa et al. (U.S. PG-Publication #20070263744).


          Consider claim 24, and as applied to claim 17 above, Li et al. clearly disclose the method as described.
          However, Liu et al. do not specifically disclose enabling interference detection and cancellation operations.
          In the same field of endeavor, Mostafa et al. clearly show:    
          identifying at least one beam of the one or more beams corresponding to a high level of interference at the UE (par. 128 (When low C/I ratios are detected in the synchronized signal r.sub.sync(k) a signal separation may be advantageously performed. A low C/I ratio implies a high interference level); and 
          enabling interference detection and cancellation operations during a slot corresponding to the at least one beam (par. 109 (The method used to calculate the initial and revised channel estimate employs an interference cancellation algorithm that uses feedback from previous calculations of interference factors)).                   
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method of wireless communication, as taught by Liu, and show enabling interference detection and cancellation operations, as taught by Mostafa, so that interference can be minimized.



          Consider claim 25, and as applied to claim 17 above, Liu et al. clearly disclose the method as described.
          However, Liu et al. do not specifically disclose performing channel estimation based on previous interference. 
          In the same field of endeavor, Mostafa et al. clearly show:
          identifying at least one beam of the one or more beams corresponding to a high level of interference at the UE (par. 128 (When low C/I ratios are detected in the synchronized signal r.sub.sync(k) a signal separation may be advantageously performed. A low C/I ratio implies a high interference level)); and 
          performing channel estimation based on previous interference corresponding to the at least one beam during a slot corresponding to the at least one beam (par. 109 (The method used to calculate the initial and revised channel estimate employs an interference cancellation algorithm that uses feedback from previous calculations of interference factors)).).                    
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method of wireless communication, as taught by Liu, and show performing channel estimation based on previous interference, as taught by Mostafa, so that interference can be minimized.






                                       Response to Amendment


            Applicant's arguments filed on 12/30/2013, with respect to claim 1, on pages 10-23 of the remarks, have been carefully considered.
           In the present application, Applicants basically argue that Stirling-Gallacher does not teach or suggest “wherein the scheduling message includes one or more elements for one or more upcoming slots scheduled for use by the second base station, the one ormore elements indicating one or more beams of the second base station that are scheduled for use in upcoming transmissions and including transmission configuration indication (TCI) states used by the second base station”. The Examiner has modified the response with a new reference which provides “wherein the scheduling message includes one or more elements for one or more upcoming slots scheduled for use by the second base station, the one or more elements indicating one or more beams of the second base station that are scheduled for use in upcoming transmissions and including transmission configuration indication (TCI) states used by the second base station”. See the above rejections of claim 1, for the relevant interpretation and citations found in Liu, disclosing the missing limitation.




Conclusion

            Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	           P.O. Box 1450
	           Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	
           Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sai-Ming Chan whose telephone number is (571) 270-1769. The Examiner can normally be reached on Monday-Thursday from 8:00 am to 5:00 pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 571-272-4100.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SAI MING CHAN/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
May 26, 2022